 



EXHIBIT 10.33

AMENDING AGREEMENT

THIS AGREEMENT dated as of the 30th day of October, 2003.

AMONG:

      ONTREA INC.           ( the “Landlord”)               OF THE FIRST PART;  
    - and -           ELECTRONIC ARTS (CANADA), INC.       (the “Tenant”)      
        OF THE SECOND PART;       - and -           ELECTRONIC ARTS INC.        
  (the “Indemnifier”)               OF THE THIRD PART

               WHEREAS pursuant to a lease dated as of October 7, 2002 ( the
“Original Lease”) between the Landlord and the Tenant, the Landlord leased to
the Tenant the 17th, 18th , 19th and 20th floors in the building municipally
known as 250 Howe Street on the terms and conditions more particularly set forth
herein;

               AND WHEREAS pursuant to an indemnity agreement dated the 6th day
of December, 2002 (the “Indemnity Agreement”) between the Landlord and the
Indemnifier, the Indemnifier has agreed to the indemnify the Landlord with
respect to the obligations of the Tenant under the Original Lease on the terms
and conditions more particularly set forth therein;

               AND WHEREAS the Original Lease, as amended and /or supplemented
by letter agreements dated October 7, 2002, January 6, 2003 and March 28, 2003
is hereinafter, collectively, referred to as the “Lease”;

               AND WHEREAS all capitalized terms used herein, which are not
otherwise defined herein, shall have the meanings ascribed thereto in the Lease;

               AND WHEREAS pursuant to a letter agreement dated October 8, 2003
(the “Expansion Letter”) between the Landlord and the Tenant, the Landlord has
agreed to lease to the Tenant and the Tenant has agreed to lease from the
Landlord approximately 13,555 square feet of Rentable Area on the 12th floor of
the Building on the terms and conditions more particularly set forth therein;

               AND WHEREAS the Landlord and the Tenant have agreed to enter into
this Agreement in order to amend the Lease so as to incorporate the terms of the
Expansion Letter;

               AND WHEREAS the Indemnifier has agreed to enter into this
Agreement for the purposes of acknowledging and confirming, inter alia, that the
Indemnity Agreement shall be amended in order to apply to all obligations
relating to the 12th Floor Expansion Premises (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



-2-

               NOW THEREFORE witnesseth that in consideration of the sum of TWO
DOLLARS ($2.00) paid by each party hereto to the others and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by the each of parties), the parties hereby acknowledge, confirm
and agree as follows:



1.   The parties hereby acknowledge, confirm and agree that the foregoing
recitals are true in substance and in fact.



2.   The Lease is amended effective the date first above written (the “Effective
Date”) as follows:



(a)   Section 1.01 of the Lease is hereby amended by adding the following
paragraph at the end thereof:



    “Notwithstanding the foregoing, the Premises shall be deemed to include,
form and after the Start Date, approximately 13,555 square feet of Rentable Area
on the 12th floor of the Building as outlined in red on Schedule “B-2” attached
hereto (the “12th Floor Expansion Premises”). The Rentable Area of the Premises
other than the 12th Floor Expansion Premises (such remaining portion being
hereinafter referred as the “Original Premises”) has been certified to be 51,676
square feet of Rentable Area. The Rentable Area of the 12th Floor Expansion
Premises shall be subject adjustment in accordance with Section 2.09 of the
Lease.”;



(b)   Section 1.02 of the Lease is hereby amended by deleting such section in
its entirety and by replacing the same with the following:



    “The Terms of this Lease is: (i) with respect to the Original Premises, ten
(10) years from the Commencement Date to and including April 30, 2013 (the
“Expiry Date”); and (ii) with respect the 12th Floor Expansion Premises, eight
(8) years and 11 (eleven) months commencing of June 1, 2004 and expiring on the
Expiry Date”



(c)   Section 1.03 of the Lease is hereby amended by adding the following
paragraph at the end thereof:



    “Notwithstanding anything else to the contrary contained herein, this
Section 1.03 shall apply to the 12th Floor Expansion Premises, subject to the
following modifications:



  (i)   the Possession Date with respect of the 12th Floor Expansion Premises
(the “12th Floor Possession Date”) is the (2nd) Business Day following the
satisfaction or waiver by the Landlord and the Tenant of their respective
conditions set forth in a letter between their Landlord and the Tenant dated
October 8, 2003;



  (ii)   the Tenant shall not be entitled to install any additional internal
stairwells;



  (iii)   the 6th paragraph of Section 1.03 shall not apply to the 12th Floor
Expansion Premises;



  (iv)   the amount of the leasehold improvements allowance payable in
connection with the 12th Floor Expansion Premises shall be $70.00 per square
foot of Rentable Area and not $57.00 per square foot of Rentable Area and such
allowance shall otherwise, for greater certainty, be payable in accordance with
the terms of this section 1.03.”



(d)   Section 2.02 of the Lease is hereby amended by deleting the same in its
entirety and by replacing the same with the following:



    “Except as otherwise expressly provided for in this Lease, the Tenant shall
pay Net Rent in the sum per annum, payable in equal consecutive monthly
installments in advance on the first day of each calendar month of the Term as
follows:

 



--------------------------------------------------------------------------------



 



-3-

      Original Premises:           Years 1-5   $29.00 per square foot of
Rentable Area of the Premises per annum; and       Years 6-10   $31.00 per
square foot of Rentable Area of the Premises per annum       12th Floor
Expansion Premises           Commencement Date — April 30, 2008   $27.50 per
square foot of Rentable Area of the Premises per annum       May 1 2008 —
April 30, 2013   $29.50 per square foot of Rentable Area of the Premises per
annum



    As soon as reasonably possible after completion of the 12th Floor Expansion
Premises, the Landlord shall measure the Rentable Area of the Premises and shall
calculate the Rentable Area of the 12th Floor Expansion Premises and the Rent
with respect thereto shall be adjusted accordingly. The Tenant acknowledges that
the Rent with respect to the Original Premises has been adjusted based on a
Rentable Area of 51,676 square feet”.



(e)   Section 11.01 of the Lease is hereby amended by adding the following
paragraph at the end of the first paragraph thereof:



    “Notwithstanding anything else to the contrary contained herein, the Tenant
shall from and after the Start Date be entitled to license from the Landlord up
to an additional twelve (12) unreserved parking permits (the “Additional Parking
Permits”) for the Parking Facilities serving the Complex at the prevailing rates
charged from time to time by the Parking Facilities operator. The Tenant shall
notify the Landlord in writing by no later than March 1, 2004 as to the actual
number of Additional Parking Permits it will require for the Term. The Tenant
shall be entitled after June 1, 2005 to reduce, on a quarterly basis, the
Additional Parking Permits by giving the Landlord thirty (30) days’ prior
written notice. If the Tenant reduces its number of Additional Parking Permits,
the Tenant shall be entitled, subject to availability, to increase on a
quarterly basis, on no less than thirty (30) days’ notice, the number of
Additional Parking Permits up to the maximum number of twelve (12)”.



(f)   Schedule “C” of the Lease is hereby amended in the following manner:



  (i)   the definition of “Commencement Date” is hereby amended by deleting the
same and by replacing the same with the following:



    “9. “Commencement Date” means (i) with respect to the Original Premises,
May 1, 2003; and (ii) with respect to the 12th Floor Expansion Premises, June 1,
2004, provided, however, that if the 12th Floor Possession Date should be
delayed beyond November 9, 2003, the Commencement Date shall be extended by each
day that the Possession Date is so delayed.”



  (ii)   the definition of “Possession Date” is hereby amended by deleting the
same in its entirety and by replacing the same with the following:



    “36. “Possession Date” means: (i) with respect to the Original Premises,
November 15, 2002; and (ii) with respect to the 12th Floor Expansion Premises,
the 12th Floor Possession Date”



  (iii)   the definition of “Premises” is hereby amended by adding the following
sentence at the end thereof:





--------------------------------------------------------------------------------



 



-4-



    “For greater certainty, prior to the Start Date, “Premises” means the
Original Premises and from and after the Start Date, “Premises” means the
Original Premises and the 12th floor Expansion Premises.”



  (iv)   Schedule “C” is amended by adding the following definition as paragraph
44B thereof.



    “44B. “Start Date” means the Commencement Date with respect to the 12th
floor Expansion Premises.”



(g)   Schedule “F” is hereby amended in the following manner:



  (i)   Section 1 is hereby amended by adding the following sentence at the end
thereof:



    “Notwithstanding anything else herein contained to the contrary; this
Section 1 shall not apply to the 12th Floor Expansion Premises.”



  (ii)   Section 2 of Schedule “F” is hereby amended by adding the following
paragraph at the end thereof:



    “The Tenant shall be entitled from and after the Start date, at the Tenant’s
sole cost and expense, to one (1) additional Signage Option at a location to be
mutually agreed upon by the Landlord and the Tenant, acting reasonably, and
otherwise on the terms and conditions generally applicable to all Signage
Options. In addition to the foregoing right, if the Tenant shall at any time
lease more Rentable Area in the Building than any other tenant, and subject to
PricewaterhouseCoopers LLP, PWC Management Services and any affiliate of either
of them collectively leasing and occupying at any time during the Term less than
70,000 square feet of Rentable Area in the Building, the Tenant shall, at the
Tenant’s sole cost and expense, have the right to exclusive roof top signage on
the Building and naming rights to the Building, subject to complying with the
Landlord’s design criteria for the Building and all local municipal requirements
and approvals. All such signage shall be installed and maintained at the
Tenant’s sole cost and expense and at the expiry or earlier termination of the
Term, such additional signage shall at the Tenant’s expense, be removed by
either the Tenant or the Landlord, at the Landlord’s option, and any damage
caused to the Building or the Lands by such removal shall be the responsibility
of the Tenant. The foregoing right shall only be granted to the Tenant if the
Tenant is Electronic Arts (Canada), Inc. or the corporation which owns a
majority of the issued and outstanding voting shares of all classes of
securities issued by Electronic Arts (Canada), Inc. (the “EA Parent”) and is not
assignable to any other Person.”



  (iii)   Section 5 of Schedule “F” of the Lease is hereby amended by adding the
following sentence at the end thereof:



    “For greater certainty, this termination right also applies to the 12th
Floor Expansion Premises and any leasehold improvements allowances and brokerage
fees applicable thereto. In this regard, the reference to the “Commencement
Date” is a reference to May 1, 2003 notwithstanding that the Commencement Date
with respect to the 12th Floor Expansion Premises is June 1, 2004.”



  (iv)   Section 6 of Schedule “F” of the Lease is hereby amended by adding the
following sentence at the end thereof:



    “For greater certainty, this extension right also applies to the 12th Floor
Expansion Premises.”



  (v)   Schedule “F” is hereby amended by adding the following as a new
Section 11 thereto:





--------------------------------------------------------------------------------



 



- 5 -



  “11.   Right of First Opportunity to Purchase



    If at any time during the Term or any renewals thereof, the Landlord wishes
to dispose of the Building to a third party, the Landlord shall first give
written notice to the Tenant (the “Disposition Notice”) granting a right of
first negotiation (the “Right of First Opportunity”) to the Tenant to purchase
the Building. The Tenant shall give written notice to the Landlord (the
“Election Notice”) within five (5) Business Days following receipt of the
Disposition Notice from the Landlord (the “Notice Period”), of its interest in
being the purchaser in connection with the sale and setting out the purchase
price and other fundamental business terms upon which it is prepared to purchase
the Building. The Landlord and the Tenant shall have ten (10) Business Days from
the date of delivery by the Tenant to the Landlord of the Election Notice (the
“Acceptance Period”) to negotiate in good faith and attempt to reach an
agreement in writing on mutually satisfactory terms and conditions with respect
to the sale (a “Landlord-Tenant Purchase Agreement”). If the Tenant fails to
deliver the Election Notice to the Landlord by the end of the Notice Period or
if the Tenant otherwise indicates that it does not intend to give the Election
Notice within the Notice Period, the Right of First Opportunity shall be at an
end and shall no longer apply at any other time during the Term or any renewals
thereof and the Landlord shall have the unfettered right to dispose of the
Building at any time. If the Tenant does give to the Landlord the Election
Notice but if the parties do not enter into a Landlord-Tenant Purchase Agreement
by the end of the Acceptance Period, the Landlord shall have the unfettered
right to complete a sale of the Building to any third party, provided that:
(i) the sale shall be completed within twelve (12) months following expiration
on the Notice Period (if the Election Notice is not given) or the Acceptance
Period (if the Election Notice is given); and (ii) the purchase price shall be
no less than 95% of the sale price set forth in the Election Notice, failing
which the Right of First Opportunity shall continue to apply on the same terms
and conditions. This right is personal to Electronic Arts (Canada), Inc. or the
EA Parent (but only if Electronic Arts (Canada), Inc. is a wholly-owned
subsidiary) provided they lease a minimum of five (5) floors in the Building.
This right applies only to the Building and does not apply if Granville Square
and the Building are to be sold together. The Right of First Opportunity shall
only apply if the Tenant is not in Default under this Lease at the time that the
Landlord shall determine that it wishes to dispose of the Building to a third
party. For greater certainty, the Landlord shall also be entitled without
triggering the Right of First Opportunity to: (i) dispose of the Building, or
any interest therein, to any Person which is not a third party; and (ii) dispose
of any partial interest in the Building to any Person, including, without
limitation, a third party.”



  (h)   The Lease is hereby amended by adding Schedule “B-2” attached hereto as
Schedule “B-2” to the Lease.



3.   The Landlord and the Tenant agree that, subject to the foregoing
amendments, the Lease remains in full force and effect, unamended, and time
remains of the essence thereof.



4.   The Indemnifier hereby acknowledges, confirms and agrees that: (i) the
foregoing amendments to the Lease in no way prejudice, derogate or otherwise
vitiate any of the terms of the Indemnity Agreement; (ii) all references to the
“Lease” (as defined in the Indemnity Agreement) shall be deemed to mean from and
after the Effective Date, the Lease, as amended by this Amending Agreement; and
(iii) for greater certainty, any and all obligations indemnified by the
Indemnifier pursuant to the Indemnity Agreement shall from and after the Start
Date, extend to the Tenant’s obligations under the Lease with respect to the
12th Floor Expansion Premises.



5.   This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein.



--------------------------------------------------------------------------------



 



- 6 -



6.   Any notice, consent or other instrument which may be or is required to be
given under this Lease shall be in writing and shall be delivered in person or
sent by facsimile or by registered mail postage prepaid, addressed: (a) if to
the Landlord: c/o The Cadillac Fairview Corporation Limited, 20 Queen Street
West, 5th Floor, Toronto, Ontario, M5H3R4, Attention: Executive Vice President,
Property Management, facsimile no. (416) 598-8222, with a copy to the Building
Manager, (b) if to the Tenant, at the Premises to the attention of the Chief
Financial Officer with a copy to Bull, Housser & Tupper, Barristers &
Solicitors, 3000-1055 West Georgia Street, Vancouver, B.C. V6E 3R3, facsimile
no. (604) 641-4949, (Attention: George Burke); and (c) to the Indemnifier: c/o
Electronic Arts (Canada), Inc., at the Premises to the attention of the Chief
Financial Officer with a copy to Bull, Housser & Tupper, Barristers &
Solicitors, 3000-1055 West Georgia Street, Vancouver, B.C. V6E 3R3, facsimile
no. (604) 641-4949, (Attention: George Burke). Any such notice or other
instrument shall be deemed to have been given and received on the day upon which
personal delivery or any facsimile delivery is made if during normal business
hours on a Business Day, failing which, it shall be deemed to be received on the
next following Business Day or, if mailed, then 3rd Business Day following the
date of mailing. Either party may give notice to the other of any change of
address and after the giving of such notice, the address therein specified is
deemed to be the address of such party for the giving of notices. If postal
service is interrupted or substantially delayed, all notices or other
instruments shall be delivered in person.



7.   This Agreement may be executed in several counterparts, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same instrument. Counterparts may be executed either in
original or fax form and the parties agree to adopt any signatures received by
facsimile machine or other means of electronic communication as original
signatures of the parties; provided however, that any party providing its
signature in such manner shall promptly forward to the other party an original
of the signed copy of this Agreement which was so delivered.



8.   All of the covenants and agreements in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall enure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns pursuant to the terms and conditions of the
Lease or the Indemnity Agreement, as the case may be.

     IN WITNESSETH WHEREOF the parties have executed this Agreement effective
the date aforementioned.

              ONTREA INC.               Per:   /s/ John M. Sullivan        

--------------------------------------------------------------------------------

    Name:   John M. Sullivan     Title:   Senior Vice President              
Per:   /s/ Jeff Hess        

--------------------------------------------------------------------------------

    Name:   Jeff Hess     Title:   Officer               I/We have authority to
bind the Corporation.






--------------------------------------------------------------------------------



 



- 7 -

              ELECTRONIC ARTS (CANADA), INC.               Per:   /s/ Howard
Donaldson        

--------------------------------------------------------------------------------

    Name:   HOWARD DONALDSON     Title:   Chief Financial Officer        
Electronic Arts (Canada) Inc.               Per:            

--------------------------------------------------------------------------------

    Name:         Title:                   I/We have authority to bind the
Corporation.
              ELECTRONIC ARTS INC.               Per:   /s/ Bryan Neider        

--------------------------------------------------------------------------------

    Name:   Bryan Neider     Title:   CFO, Worldwide Studios               Per:
           

--------------------------------------------------------------------------------

    Name:         Title:                   I/We have authority to bind the
Corporation.






--------------------------------------------------------------------------------



 



Schedule “B-2”

12th Floor

(12TH FLOOR PLAN) [f95509f9550900.gif]